Citation Nr: 0704184	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-03 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1986 
to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which granted service connection for bilateral plantar 
fasciitis, assigning a 10 percent evaluation effective 
December 15, 2003.  The claims file subsequently was 
transferred to the RO in Lincoln, Nebraska.  In December 
2004, the RO assigned an increased evaluation of 30 percent 
for plantar fasciitis, effective December 15, 2003.  The 
veteran, through his representative, has indicated that he is 
not satisfied with this rating.  Thus, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 


FINDING OF FACT

The veteran's bilateral plantar fasciitis is manifested by 
complaints of intermittent foot pain, weakness, stiffness, 
and swelling, and objective evidence of callus formation, 
pain on manipulation from 0 to 20 degrees, point tenderness 
at the plantar insertion of the calcaneus and to firm 
palpation across the dorsal arch, and use of prescription 
shoe insoles.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for bilateral plantar fasciitis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5276 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claim for plantar fasciitis and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of a January 2004 VA letter, prior to the May 
2004 rating decision.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
notify VA of any other relevant evidence or information, 
which, in effect, would include any evidence in his 
possession. 

After the RO granted service connection for plantar fasciitis 
in a May 2004 rating decision, the veteran filed a Notice of 
Disagreement with the assigned rating that same month.  In 
December 2004, the RO assigned an increased rating of 30 
percent for plantar fasciitis.  While the veteran was not 
provided a VCAA letter outlining the evidence necessary to 
substantiate an initial rating claim, including the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.   
The veteran also has not argued failure of notice.  As such, 
any defect with respect to the content of the notice 
requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided an examination, 
which is sufficient to determine the current severity of the 
veteran's plantar fasciitis.  The veteran has not referred to 
any additional, unobtained, available, relevant evidence.  
Thus, VA has satisfied all duties to notify and assist the 
veteran.

Increased rating

The RO granted service connection for plantar fasciitis in 
May 2004, assigning a 10 percent rating, effective December 
15, 2003.  The veteran appealed this action.  He contends 
that he has incapacitating episodes and that if he is on his 
feet for over two hours, and then sits down and gets back up, 
the pain is excruciating.  The veteran's girlfriend and 
former employer also submitted statements in support of the 
veteran's claim.

In December 2004, the RO assigned an increased evaluation of 
30 percent for plantar fasciitis, effective December 15, 
2003.  The veteran has indicated that he still is not 
satisfied with this rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The veteran's plantar fasciitis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 for flatfoot, acquired.  Severe 
bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 30 percent rating under 
Diagnostic Code 5276.  In order to get the next higher 50 
percent rating, the evidence must show pronounced bilateral 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasms of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id. 

A February 2004 VA examination report shows complaints of 
intermittent foot pain at a 6 to 7 out of 10, with weakness, 
stiffness, and swelling of the right foot in the form of 
tightening of his shoes, as well as cramping in his forefoot.  
This reportedly was made more significant if he stood on his 
feet for more than four to six hours, and seemed to be 
relieved a little with avoidance of overuse with limited 
standing.  He indicated that he had episodes of flare-ups of 
his feet that he described as 8 to 9 out of 10, occurring 
daily and lasting two to three hours.  Aside from the 
precipitating factors of prolonged standing, he did not 
identify any other precipitating factors.  He estimated 40 to 
50 percent increased limitation of motion during flare-up and 
a 60 to 70 percent increased functional impairment during 
flare-up.  He walked unassisted and denied the use of 
crutches, canes, braces, or corrective shoes.  Current 
treatment included avoidance of over usage and staying off 
his feet whenever possible.  He did not take any oral 
medications whatsoever for pain relief.  He stated that he 
recently obtained a new pair of prescription shoe insoles and 
that he tried to purchase only high quality footwear.

Physical examination showed that he sat, stood, and walked 
with an erect posture and unimpaired gait.  Examination of 
the feet indicated that aside from a callus at the distal 
metatarsal head of number five on the right, the skin and 
vascular examination was unremarkable.  Peripheral pulses 
were intact, including dorsalis pedis and posterior tibial.  
With regards to range of motion of the feet, the veteran 
indicated that he was having pain from 0 to 20 degrees and 
was unable to press beyond that.  Objective evidence in the 
form of facial grimacing and verbalization was observed.  
There was no additional indication that the veteran had pain, 
weakness, excess fatigability, incoordination, or lack of 
endurance on the remainder of the examination.  Physical 
examination showed that there was point tenderness at the 
plantar insertion of the calcaneus, as well as to firm 
palpation across the dorsal arch.  There was no crepitus, 
edema, or effusion identified.  He had negative drawer sign.  
The gait was unremarkable and there did not appear to be 
functional limitations on standing and walking.  Posture on 
standing, swaying, supination, pronation, and rising on the 
toes and heels was erect.  There were no deformities 
identified, specifically no hammer toes, high arch, claw 
foot, or hallux valgus.  Radiographs of the feet showed 
normal right and left feet.  The examiner noted no change to 
initial diagnosis noted above.

Upon review of the evidence, the next higher 50 percent 
rating is not warranted for the veteran's plantar fasciitis.  
The medical findings show complaints of intermittent foot 
pain, weakness, stiffness, and swelling, made more 
significant if he stood on his feet for more than four to six 
hours, and objective evidence of callus formation, pain on 
manipulation from 0 to 20 degrees, and point tenderness at 
the plantar insertion of the calcaneus and to firm palpation 
across the dorsal arch.  The veteran also reportedly used 
prescription shoe insoles.  The medical evidence does not 
show marked pronation or marked inward displacement, or 
severe spasm of the tendo Achilles on manipulation.  Physical 
examination showed that the gait was unremarkable and there 
did not appear to be functional limitations on standing and 
walking.  Posture on standing, swaying, supination, 
pronation, and rising on the toes and heels also was erect.  
While the impairment caused by the veteran's plantar 
fasciitis is significant and there is tenderness to palpation 
on some of the plantar surfaces of the feet, the rest of the 
criteria for a 50 percent rating are not present.  Therefore, 
the evidence does not rise to the level of pronounced 
acquired flatfoot under Diagnostic Code 5276.

The only other diagnostic code pertaining to the feet, which 
allows for a rating higher than 30 percent is Diagnostic Code 
5278 for acquired claw foot.  This diagnostic code does not 
apply, however, as the medical evidence shows the veteran did 
not have claw foot.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows complaints 
of pain and swelling with increased standing and physical 
activity.  Any functional loss related to the feet, however, 
already is contemplated by the 30 percent rating assigned 
under DC 5276.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's bilateral plantar fasciitis 
warranted a rating higher than 30 percent.  For this reason, 
"staged ratings" are inapplicable to this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's bilateral plantar fasciitis 
more closely approximates the criteria for a 30 percent 
rating under 38 C.F.R. § 4.71a, DC 5276.  See 38 C.F.R. 
§ 4.7.  In making this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the evidence is 
not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
Specifically, the evidence does not reflect frequent 
hospitalization or marked interference with employment due to 
the veteran's bilateral plantar fasciitis.  The record shows 
the veteran was self-employed as a window tinter and selling 
auto accessories and reportedly had to quit his job as a 
bartender because of the pain in his feet.  While this shows 
the veteran's feet disability affects his employability, it 
does not rise to the level of marked interference with 
employment.  The current schedular criteria adequately 
compensate the veteran for the current nature and extent of 
severity of his bilateral foot disability.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.





ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral plantar fasciitis is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


